

SETTLEMENT AGREEMENT AND MUTUAL RELEASE
SETTLEMENT AGREEMENT AND MUTUAL RELEASE (this “Settlement Agreement”) dated
August 21, 2017, among VICTORY ENERGY CORPORATION, a Nevada corporation
(“Victory”); RON ZAMBER (“Zamber”); and KIM RUBIN HILL (“Hill”). Victory, Zamber
and Hill are referred to individually as a “Party” and, collectively, as the
“Parties.”
RECITALS
A.On the date hereof, Victory and Armacor Victory Ventures, LLC, a Delaware
limited liability company (“Armacor”) entered into a transaction agreement (the
“Transaction Agreement”) and anticipate closing (the “Closing”) the transactions
contemplated by the Transaction Agreement on or about the date hereof.
B.The Transaction Agreement provides, among other things, that all obligations
of Victory to Zamber and Hill to repay indebtedness for borrowed money, which
totals Fifteen Thousand Dollars ($15,000) of such Indebtedness being owed to
Zamber and Twenty Thousand Dollars ($20,000) of such Indebtedness being owed to
Hill, plus all accrued, but unpaid, interest thereon (collectively, the
“Indebtedness”), shall be converted into shares of Victory’s Series C Preferred
Stock (the “Series C Preferred Stock”) at the Closing. The Parties wish to
resolve their respective claims under the Indebtedness without admitting
liability therefor, and in order to avoid the uncertainty, expense, and burden
of litigation.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Parties hereto, intending to be legally bound hereby agree as follows:
1.    Issuance of Series C Preferred Stock. For and in satisfaction of the
Indebtedness and the mutual promises and releases contained herein upon
execution of this Settlement Agreement, Victory shall, at the Closing,
immediately issue 1,889.1560233248900 shares of Series C Preferred Stock to
Zamber and 2,518.8746977665200 shares of Series C Preferred Stock to Hill, in
each case, at a rate of $7.9400535555555600 per share of Series C Preferred
Stock for a total of Thirty-Five Thousand Dollars ($35,000) of Series C
Preferred Stock. The Series C Preferred Stock has the rights, preferences, and
limitations specified in the Certificate of Designation of the Series C
Preferred Stock in the form attached hereto as Exhibit A.
2.    Releases.
a.    Release by Zamber. For the consideration and mutual promises specified
herein and other good and valuable consideration the receipt and sufficiency of
which is hereby acknowledged, Zamber hereby releases and discharges Victory and
all of its successor(s), predecessor(s)-in-interest, subsidiaries, related and
affiliated companies and entities, and each of the foregoing companies’ and
entities’ respective divisions, officers, directors, shareholders, partners,
limited partners, joint ventures, agents, employees, representatives,
independent contractors, payroll companies, attorneys, insurers, licensees and
assigns, past, present or future







--------------------------------------------------------------------------------




(“Released Parties”) from all obligations, debts, liabilities, torts, covenants,
contracts or causes of action of any kind whatsoever, at law or in equity,
whether known or unknown, including the Indebtedness, that Zamber has against
Released Parties as of the date of this Settlement Agreement, except that any
matter related to the enforceability or performance of this Settlement Agreement
is not released and Zamber is not releasing or otherwise discharging Victory of
any obligations that Victory may have resulting from the ownership by Zamber, or
any of his affiliates, of any capital stock, options to purchase capital stock
or warrants to purchase capital stock held by Zamber, or any such affiliates.
b.    Release by Hill. For the consideration and mutual promises specified
herein and other good and valuable consideration the receipt and sufficiency of
which is hereby acknowledged, Hill hereby releases and discharges Victory and
the Released Parties from all obligations, debts, liabilities, torts, covenants,
contracts or causes of action of any kind whatsoever, at law or in equity,
whether known or unknown, including the Indebtedness, that Hill has against
Released Parties as of the date of this Settlement Agreement, except that any
matter related to the enforceability or performance of this Settlement Agreement
is not released and Hill is not releasing or otherwise discharging Victory of
any obligations that Victory may have resulting from the ownership by Hill, or
any of her affiliates, of any capital stock, options to purchase capital stock
or warrants to purchase capital stock held by Hill, or any such affiliates.
c.    Release by Victory. For the consideration and mutual promises specified
herein and other good and valuable consideration the receipt and sufficiency of
which is hereby acknowledged, Victory hereby releases and discharges Zamber and
Hill from all obligations, debts, liabilities, torts, covenants, contracts or
causes of action of any kind whatsoever, at law or in equity, that Victory has
against Zamber or Hill as of the date of this Settlement Agreement arising out
of or relating to the Indebtedness, but excluding any matter related to the
enforceability or performance of this Settlement Agreement.
d.    Release of Unknown Claims. The Parties expressly waive and assume the risk
of any and all claims for damages which exist as of the date of this Settlement
Agreement, but they do not know or suspect to exist, whether through ignorance,
oversight, error, negligence, or otherwise, and which, if known, would
materially affect its decision to enter into this Settlement Agreement. The
Parties expressly acknowledge that this waiver of claims includes any claims for
any alleged fraud, deception, concealment, misrepresentation or any other
misconduct of any kind in procuring this Settlement Agreement.
3.     Waiver of Suit. For the consideration and mutual promises specified
herein and other good and valuable consideration the receipt and sufficiency of
which is hereby acknowledged, the Parties agree to waive, release, promise and
agree not to bring or pursue any judicial, quasi-judicial or administrative
action against any of the other Parties for any reason whatsoever arising out
any matter released hereunder up to and including the date of this Settlement
Agreement, including, without limitation, any claim released by this Settlement
Agreement. Each Party further acknowledges and agrees that it has not already
filed or otherwise commenced any such action.





--------------------------------------------------------------------------------




4.    Termination of Existing Contracts; Unwinding of Armacor Transaction.
a.    Upon the execution of this Settlement Agreement, any contracts, notes or
other forms of indebtedness of Victory to Zamber or Hill shall be terminated and
neither Zamber nor Hill nor Victory shall have any duties, rights, obligations
or benefits thereunder, including without limitation, the right of Zamber or
Hill to receive compensation pursuant to any contracts, notes or other forms of
indebtedness.
b.    If Armacor exercises it Right to Unwind (as defined in the Transaction
Agreement) pursuant to Section 3 of the Transaction Agreement, then the Parties
shall work together to mutually agree upon the steps to be taken to unwind the
transactions contemplated by this Settlement Agreement.
5.    Representations and Warranties.
a.    Zamber represents that he has the requisite power to enter into this
Settlement Agreement and to carry out his obligations hereunder.
b.    Hill represents that she has the requisite power to enter into this
Settlement Agreement and to carry out her obligations hereunder.
c.    Victory represents that it has the requisite power to enter into this
Settlement Agreement and to carry out its obligations hereunder and that the
terms of this Settlement Agreement have been fully disclosed to its Directors,
and that the requisite approvals have been obtained, prior to its execution.
d.    Each Party represents that this Settlement Agreement has been duly
executed and delivered and constitutes a valid and binding obligation
enforceable in accordance with its terms.
e.     Zamber represents that he understands that none of the shares of Series C
Preferred Stock or shares of Victory common stock into which they are
convertible (collectively, the “Securities”) have been registered under the
Securities Act of 1934, as amended (the “Securities Act”), or under the “blue
sky” or similar laws of any jurisdiction, that the Securities will be
“restricted securities” within the meaning of Rule 144 under the Securities Act
and will bear a restrictive legend accordingly, and that the Securities may be
resold only if registered pursuant to the provisions of the Securities Act and
such other laws, if applicable, or if an exemption from registration is
available. Zamber is a resident of or is located in the jurisdiction set forth
in Zamber’s address on his signature page hereto. Zamber understands that his
acquisition of the Securities involves a high degree of risk and that he may
lose his entire investment in the Securities. Zamber is a sophisticated party
that has the ability to protect his own interests and conduct his own due
diligence without being provided a private placement memorandum or similar
disclosure document. Zamber is an “accredited investor” as that term is defined
in Rule 501(a) of Regulation D under the Securities Act.





--------------------------------------------------------------------------------




f.     Hill represents that she understands that none of the Securities have
been registered under the Securities Act or under the “blue sky” or similar laws
of any jurisdiction, that the Securities will be “restricted securities” within
the meaning of Rule 144 under the Securities Act and will bear a restrictive
legend accordingly, and that the Securities may be resold only if registered
pursuant to the provisions of the Securities Act and such other laws, if
applicable, or if an exemption from registration is available. Hill is a
resident of or is located in the jurisdiction set forth in Hill’s address on her
signature page hereto. Hill understands that her acquisition of the Securities
involves a high degree of risk and that she may lose her entire investment in
the Securities. Hill is a sophisticated party that has the ability to protect
her own interests and conduct her own due diligence without being provided a
private placement memorandum or similar disclosure document. Hill is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D
under the Securities Act.
6.    Entire Agreement. This Settlement Agreement constitutes the entire,
exclusive and final agreement among the Parties and supersedes any and all prior
agreements, discussions, representations and warranties among the Parties with
respect to the matters set forth herein. The Parties have not relied upon any
statements or representations made by any Party outside the content of this
Settlement Agreement.
7.    Choice of Law and Jurisdiction. The laws of the State of Texas shall apply
to and control any interpretation, construction, performance or enforcement of
this Settlement Agreement. The Parties agree that the exclusive jurisdiction for
any legal proceeding arising out of or relating to this Settlement Agreement
shall be the State or Federal courts located in Travis County, Texas and the
Parties hereby waive any challenge to personal jurisdiction or venue in that
court.
8.    Counterparts. This Settlement Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Counterparts may be
delivered via facsimile, electronic mail (including pdf or any electronic
signature complying with the U.S. federal ESIGN Act of 2000, e.g.,
www.docusign.com) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.
9.    Severability. If any provision of this Settlement Agreement is determined
to be unlawful or otherwise unenforceable, the remaining provisions of this
Settlement Agreement shall nevertheless continue in full force and effect.
10.    Parties in Interest; Assignment. This Settlement Agreement is binding
upon the Parties and their respective successors, heirs, legal representatives
and permitted assigns.
11.    No Admission of Liability or Wrongdoing. This Settlement Agreement and
the negotiations and discussions leading up to this Settlement Agreement effect
the settlement of claims which are denied and contested, and do not constitute,
nor shall they be construed as, an admission of liability by the Parties. This
Settlement Agreement is made solely for the purpose of avoiding the burden and
expense of litigation, which would be imposed on the Parties if the disputes
between them remained unsettled. This Settlement Agreement does not constitute
an admission by any of the Parties hereto that they have engaged in any unlawful
act. Each of the Parties hereto expressly





--------------------------------------------------------------------------------




deny that they have engaged in any unlawful act and deny liability for all
claims any other Party had, has, or may have against them.
12.    Construction. This Settlement Agreement shall not be construed against
the Party preparing it, but shall be construed as if the Parties collectively
prepared it and any uncertainty or ambiguity shall not be interpreted against
any Party.
13.    Modifications; Waiver. This Settlement Agreement may not be modified
orally. No breach of any provision hereof may be waived unless in writing.
Waiver of any breach shall not be deemed to be a waiver of any other breach of
the same or of any other provision hereof. All modifications to this Settlement
Agreement must be in writing and signed by the Parties to be charged.
14.    No Assignments.
a.     Victory hereby represents and warrants that there has been no assignment
or transfer whatsoever of any of the claims released herein. Victory agrees to
defend and indemnify Zamber and the other persons and entities released herein
against any claim based upon, arising out of or in connection with any such
assignment or transfer.
b.    Victory hereby represents and warrants that there has been no assignment
or transfer whatsoever of any of the claims released herein. Victory agrees to
defend and indemnify Hill and the other persons and entities released herein
against any claim based upon, arising out of or in connection with any such
assignment or transfer.
c.     Zamber hereby represents and warrants that there has been no assignment
or transfer whatsoever of any of the claims released herein. Zamber agrees to
defend and indemnify Victory and the other persons and entities released herein
against any claim based upon, arising out of or in connection with any such
assignment or transfer.
d.    Hill hereby represents and warrants that there has been no assignment or
transfer whatsoever of any of the claims released herein. Hill agrees to defend
and indemnify Victory and the other persons and entities released herein against
any claim based upon, arising out of or in connection with any such assignment
or transfer.
15.    Attorneys’ Fees. If any action is brought for the enforcement of this
Settlement Agreement or in connection with any dispute arising out of it or the
claims which are the subject of this Settlement Agreement, the prevailing Party
shall be entitled to recover reasonable attorneys' fees and any other costs
incurred in such litigation in addition to any other relief to which the
prevailing Party may be entitled.
16.    Advice of Counsel. Each Party to this Settlement Agreement has had the
opportunity to discuss the matter with legal counsel, and enters into this
Settlement Agreement only after such consultation.





--------------------------------------------------------------------------------




17.     Waiver of Jury Trial. EACH PARTY EXPRESSLY, IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS SETTLEMENT AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.
18.    Notices. All notices and other communications hereunder shall be in
writing to the Parties at the addresses specified on the signature pages hereto.
[Signature page follows]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Settlement Agreement to be duly
executed and delivered as of the date set forth above.


VICTORY ENERGY CORPORATION




By:    /s/ Kenneth Hill    
Name: Kenneth Hill
Title: Chief Executive Officer


Address:                        
                                
                                




RON ZAMBER




By:    /s/ Ron Zamber    


Address:                        
                                
                                




KIM RUBIN HILL




By:    /s/ Kim Rubin Hill    


Address:                        
                                
                                



